Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Request for Continued Examination
The request filed on 04/28/2022 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/909,855 is acceptable and a RCE has been established. An action on the RCE follows.

This communication is in response to applicant’s 03/28/2022 amendment/responses in the application of DUSSMANN et al. for “REPEATER SYSTEM USING UMBRELLA BASE STATION” filed 06/23/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-36 are now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRAUN et al. (US 2019/0115972 A1), hereinafter BRAUN, in view of MOON et al. (US 2016/0242130 A1), hereinafter MOON.
Regarding claim 26, BRAUN discloses a base station (base station 102s, see figure 1) configured to supply capacity for serving a service area that is located remotely from the base station, comprising: 
downlink circuitry configured to generate downlink signals; 
the downlink circuitry further comprising a first signal transformation circuit configured to transform the downlink signals to generate transformed downlink signals that cannot be detected by user equipment outside the service area (the downlink repeater circuitry 119 is configured to receive one or more downlink signals from one or more base stations 102 and 110-1 through 110-n. These signals are also referred to here as "base station downlink signals." Each base station downlink signal includes one or more radio frequency channels used for communicating in the downlink direction with the User Equipment (UE) 114 and 115 over the relevant wireless air interface, see ¶ 0029); and 
wherein the downlink circuitry is configured to wirelessly transmit the transformed downlink signals via one or more antennas to the service area (though in some embodiments one or more of the base station signals are received in a digital form (for example, in some repeater systems implemented as a digital DAS, one or more of the base station downlink signals are received in a digital baseband form complying with, for example, the Common Public Radio Interface ("CPRI") protocol, Open Radio Equipment Interface ("ORP") protocol, the Open Base Station Standard Initiative ("OBSAI") protocol, or other protocol), see ¶ 0029;  one skill in the art would recognized that each of base station have service area and/or via repeater device). 
BRAUN fails to explicitly that wherein the transformed downlink signals cannot be detected by user equipment.
In the same field of endeavor, MOON discloses that the remote unit 30 may also be utilized in the form of a relay for multi-hop, and thus be suitable for small cell-based next generation communication systems for capacity expansion. For example, the remote unit 30 may include a relay antenna 45 for amplifying a radio signal received from the donor unit 20 and transferring the amplified signal as it is to the neighboring remote unit in a relay fashion, and components related to the relay antenna 45. This is aimed to broaden coverage by transferring a radio signal of a milimeter-wave band converted into an analog signal in a relay fashion (see ¶ 0037 claim 13).  It should be note that the multi-hop relay network the signals from first relay device (close to the network side) may not reach or detectable by the user equipment. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate MOON’s teaching of providing multi-hop relaying scheme in the network taught by BRAUN for broadening the coverage of the network reach by providing multi-hop relaying scheme. 
Regarding claim 28, BRAUN inherently discloses the base station comprises a Terrestrial Trunked Radio (TETRA) base station ((intended used, TETRA network is deployed in Germany, see ¶ 0004). 
Regarding claim 29, BRAUN inherently discloses the one or more antennas are tilted upward away from the ground (inherent feature: antenna 104 for transmitting signals to repeater 100, see figure 1). 
Regarding claim 32, BRAUN inherently discloses wherein the base station comprises a plurality of uplink receivers configured to receive radio frequency uplink signals from user equipment inside a plurality of buildings (inherent feature: the base station 102 can directly receive from the UE 114, 115, see figure 1). 
Regarding claim 33, BRAUN inherently discloses uplink circuitry configured to receive, via the one or more antennas, radio frequency uplink signals (receiving signals from antenna 104, see figure 1). 

Regarding claims 30 and 31,  BRAUN fails to disclose the base station in the first signal transformation circuit is configured to generate the transformed radio frequency downlink signals by: swapping an in-phase component and a quadrature component of a complex baseband signal to generate an inverted complex baseband signal; and upconverting the inverted complex baseband signal to generate the inverted radio frequency downlink signals or  inverting an in-phase component or a quadrature component of a complex baseband signal to generate an inverted complex baseband signal; and upconverting the inverted complex baseband signal to generate the inverted radio frequency downlink signals.
BRAUN, however, discloses that the DSP in the repeater 100 comprises the signal paths 211-1 through 211-n for each downlink sub-band further include digital up-converters (DUCs) 217-1 through 217-n that digitally upconvert the processed baseband downlink digital IQ samples and produces upconverted wideband downlink digital IQ samples for all the downlink sub-bands. The upconverted wideband downlink digital IQ samples are then digitally summed using summer 219. The resulting summed wideband downlink digital IQ samples are output from the DSP unit 210 (see ¶ 0048).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the DSP with the same capability in any of the base stations 102 or 110s for a network without having to provide a repeater for processing multiple downlink sub-bands. 

Claim(s) 16-19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over COOK et al. (US 6,005,884 B1), hereinafter COOK, in view of MOON.
Regarding claim 16, COOK discloses a base-station repeater for deployment with a base station (repeater 18, see figure 1) configured to supply capacity for serving a service area that is located remotely from the base station and the base-station repeater, the base-station repeater comprising: 
downlink circuitry configured to receive downlink signals from the base station; wherein the downlink circuitry comprises a first signal transformation circuit configured to transform the received downlink signals in order to generate transformed downlink signals that cannot be detected by user equipment outside the service area (the repeater comprising downlink converter 54 and transmitter amplifier 62, see figure 2); and 
wherein the downlink circuitry is further configured to wirelessly transmit the transformed downlink signals via one or more antennas to a service-area repeater located in the service area (transmitting the converted downlink signal via antenna 24, see figure 2). 
COOK fails to explicitly that wherein the transformed downlink signals cannot be detected by user equipment.
In the same field of endeavor, MOON discloses that the remote unit 30 may also be utilized in the form of a relay for multi-hop, and thus be suitable for small cell-based next generation communication systems for capacity expansion. For example, the remote unit 30 may include a relay antenna 45 for amplifying a radio signal received from the donor unit 20 and transferring the amplified signal as it is to the neighboring remote unit in a relay fashion, and components related to the relay antenna 45. This is aimed to broaden coverage by transferring a radio signal of a milimeter-wave band converted into an analog signal in a relay fashion (see ¶ 0037 claim 13).  It should be note that the multi-hop relay network the signals from first relay device (close to the network side) may not reach or detectable by the user equipment. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate MOON’s teaching of providing multi-hop relaying scheme in the network taught by COOK for broadening the coverage of the network reach by providing multi-hop relaying scheme.
Regarding claim 17, COOK discloses the first signal transformation circuit is configured to transform the received downlink signals by inverting a spectrum of the received downlink signals (the UP converter 54 convert downlink signals, see figures 2-4). 
Regarding claim 18, COOK discloses the downlink signals received from the base station are digital downlink signals (the signal processor 28a to DAC 24 in repeater is digital, see figure 4). 
Regarding claim 19, COOK discloses the downlink signals received from the base station are radio frequency downlink signals (the downlink signals received from the base station 12 is radio frequency downlink signals, see figures 2-4). 
Regarding claim 23, COOK discloses uplink circuitry configured to receive, via the one or more antennas, radio frequency uplink signals, wherein the uplink circuitry is further configured to transmit uplink signals derived from the radio frequency uplink signals to the base station (receiving from signals at antenna 24 from remote terminal 16s and further transmitting the signals to base station 12c, see figure 4). 

Claims 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of BRAUN-MOON in view of COOK.
Regarding claims 27 and 34, the combination of BRAUN-MOON fails to disclose the base station includes the first signal transformation circuit is configured to transform the downlink signals by inverting a spectrum of the downlink signals or wherein the uplink circuitry is configured to receive transformed radio frequency uplink signals, wherein the uplink circuitry comprises a second signal transformation circuit configured to de-transform the received transformed radio frequency uplink signals in order to generate uplink signals that are not transformed                            .
In the same field of endeavor, the combination of BRAUN-MOON discloses that the base station 12b comprises the signal processor 28, the transceiver 30, the communications interface 34, and the converter 70. The converter 70, which is connected between the signal processor 28 and the transceiver 30, includes an up-converter 72 and a down-converter 74 for conducting frequency conversion operations to shift the frequency of signals distributed to and from the transceiver 30. The up-converter 72 converts the RF signal of outgoing data from the transceiver 30 and generates an IF signal of outgoing data for distribution to the signal processor 28. In contrast, the down-converter 74 accepts the IF signal of incoming data from the signal processor 28 and, in response, outputs an RF signal of incoming data to the transceiver 30. Consequently, it will be appreciated that the up-converter 72 conducts up-conversion operations, whereas the down-converter 74 conducts down-conversion operations (see figure 3 and col. 16 line 52 to col. 17 line 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date the application to implement COOK’s teaching in the base station taught by the combination of BRAUN-MOON for allowing the base station to continue to transmit and receive RF signals, while further supporting the communication of IF signals between the base station 12b and the repeaters 18a.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-19, 23, 26-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 20-22, 24-25, 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412